Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-8 are pending in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dopper (US 20020098776).
As to claim 1, Dopper discloses a substrate processing method comprising:
A processing step of processing the substrate using particles emitted from a particle source (figure 1: particle source 5, emitting particles 27 to substrate [base body] 11);
While conveying the substrate in a predetermined direction along a conveyance surface (figure 8: conveyance of substrate in rotational direction around axis 67; paragraph 42: alternate ‘multiple axis’ movement of holder 49);
And controlling a posture and position of the particle source that emits particles (figures 1-3: movement in x/y directions [31/33] and rotation around axis 35 of particle source 5);
Wherein a target processing portion of the substrate changes as the substrate is conveyed (figures 1-3: illustrating changing position and rotation of source 5 with change of processing portion of surface 3 of base body [substrate] 11);
The processing step includes a driving step making the particle source pivot about a rotation axis (figure 1-3: rotation axis 35 of source 5);
and moving the particle source such that a distance between the particle source and conveyance surface is changed (figure 1: movement of source 5 in directions 31 and 33).

Dopper, while disclosing movement of the particle source in a horizontal/x and vertical/y direction and rotation about a rotation axis (figures 1-3), while conveying the substrate (figure 8: rotation 67, paragraph 42: multiple movement directions of substrate holder), does not explicitly disclose the source rotation axis being perpendicular to conveyance direction.  However, because Dopper does explicitly disclose rotation of a substrate while the source rotates, and explicitly discloses the substrate also can move in a plurality of directions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one of the movement directions be perpendicular to the rotation direction as only a single x/y/z direction can be parallel.
	As to claim 2-3, Dopper illustrates maintain the source at the same angle relative to source and processing surface normal and thus maintaining a parallel relation(figure 1 -3: rotation of source to maintain constant angle ‘alpha’).
	As to claim 4, Dopper discloses maintaining a distance (figures 1-3: distance ‘d’ maintained).
	As to claim 8 Dopper discloses both a rotation and movement mechanism (figure 8: unlabeled movement and rotation connections to sources 5).

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While prior art exists disclosing knowledge in the art of movement and rotation of a sputtering target relative to a substrate and conveyance of a substrate (see references cited in IDS and as cited in parent application), none of the prior art teaches nor suggests the driving and conveying method steps performed simultaneously with a target and cathode or ion beam source, or the movement from a pivot along a revolution axis parallel to the rotation axis.



Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794